Citation Nr: 1712703	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 






INTRODUCTION

The Veteran served on active military duty from February 1981 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss and tinnitus.  

The Veteran requested a Board hearing in his substantive appeal, VA form 9, filed September 2010.  The hearing was scheduled for October 2015, but the Veteran withdrew his request by way of correspondence before that date.  

The Board previously remanded this matter in June 2016 for further development. 

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veterans tinnitus is etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASON AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal with regards to entitlement for service connection for tinnitus.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection 

The Veteran is seeking entitlement for service connection for tinnitus. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303.

In this case, the Veteran contends that he has tinnitus that was caused by acoustic trauma in the military.  The Veteran has a diagnosis of tinnitus and therefore his claim meets the first element of a service connection claim.  See VA June 2011 examination. 

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Because of its inherently subjective nature, a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus. See Charles v. Principi, 16 Vet. App. 370  (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe).  To that end, the Veteran reported that the ringing in his ear started while he was in the military.  See June 2011 VA examination.  The Board finds the Veteran's statement credible and highly probative.  Therefore, the second element of a service connection claim, in-service incident, is satisfied. 

Tinnitus is an organic disease of the nervous system and therefore a chronic disease. Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  Service connection is available for tinnitus based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.307, 3.309 (2016).  Here, the Veteran has provided competent and credible evidence regarding continuity from incurrence of the tinnitus in service to the present.  Therefore, his lay statement has established continuity of symptomatology.   

The Board acknowledges that VA opinions dated in June 2011 and July 2016 found that the Veteran's tinnitus was less likely than not related to his period of service.  However, both opinions were based in part on the lack of documentation of tinnitus in the service treatment records and did not account for the Veteran's competent and credible lay statements that his tinnitus had started in service.  Therefore, the Board places low probative weight on these medical opinions.    

Considering the totality of the evidence of record and resolving all reasonable doubt in favor of the Veteran, service connection for the Veteran's tinnitus is established.


ORDER

Service connection for tinnitus is granted. 





REMAND

The Board regrets further delay, but a supplemental opinion is necessary to resolve the issue of entitlement for service connection for bilateral hearing loss. 

In the supplemental opinion of record dated July 2016, the examiner concluded that noise exposure in service is less likely than not the cause of the Veteran's hearing loss that occurred 30 years later.  His opinion appears to rely on a study conducted by the Institute of Medicine (IOM) regarding noise and military service, which stated that "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  However, the United States Court of Appeals for Veterans Claims (Court) has repeatedly noted, albeit in a non-precedential manner, that medical opinions citing the IOM report in this manner appear to misstate or incompletely contemplate the IOM report's pertinent conclusions.  See Lemmons v. McDonald, No. 15-3043, 2016 WL 6311289 (Vet. App. October 28, 2016) (non-precedential); Blackwood v. McDonald, No. 14-1148, 2015 WL 403642 (Vet. App. Jan. 29, 2015) (non-precedential).  The Court has repeatedly directed attention to the fact that, while a portion of the IOM report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate all of the pertinent aspects of its findings.  In this regard, the July 2016 examiner's opinion did not fully contemplate all of the pertinent parts of the IOM report.  Therefore, a remand is necessary to ensure that the medical opinion provided in this case is explained in a manner contemplating the complete pertinent findings of the cited IOM report.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the July 2016 VA examiner or, if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question:

Is the Veteran's hearing loss at least as likely as not (a 50 percent or greater probability) related to his exposure to noise in service?  

The examiner is asked to clarify when (either in documentation of record or the examiner's own interview of the Veteran) the Veteran became aware of hearing loss after noise exposure.

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

The Veteran's claims file must be made available to the examiner for review. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

2. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


